Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-11, 13 and 16-20 are rejected under 35 U.S.C. 102(1) and (2) as being anticipated by Colby et al. (US 6,006,264).
Regarding claim 1, Colby discloses a method comprising: receiving, by a computing device (figs. 1b and 1c, item 110), a request for a content item (col. 7, lines 20-29; col. 1, lines 59-65; col. 2, lines 2-6; note: request for content flow; col. 10, lines 33-39); selecting a transmission path (one of items 105x corresponding to a server), for transmitting the content item, based on (figs. 6 and 17-20): application requirements for the content item (fig. 7; col. 6, lines 24-29; col. 11, lines 19-59); and expected transmission qualities for transmitting the content item via a plurality of different transmission paths (fig. 8-16; col. 6, lines 24-29; col. 2, lines 53-58; col. 12, lines 14-54; note: low port bandwidth, low cache and/or low buffers for candidate server as related to expected capacity for transmission of the content via the respective transmission line and port; col. 13, lines 7-10 and 21-32; col. 11, lines 4-10); and causing transmission of the content item via the selected transmission path (col. 13, line 64 through col. 13 line 2; col. 14, lines 20-23).  
Regarding claim 2, Colby discloses the method of claim 1, wherein the selecting the transmission path is further based on expected transmission latencies for transmitting the content item via the plurality of different transmission paths (figs. 18-20; col. 15, lines 2-8; note: hop latency for servers).  
Regarding claim 3, Colby discloses the method of claim 1, wherein the expected transmission qualities comprise at least one of: expected data rates for the plurality of different transmission paths (col. 12, lines 45-47; note: low port bandwidth of a server; col. 17, lines 17-18; note: egress ports 165x to servers; col. 15, lines 3-6; note: portBW of the egress port to each server), or expected dropped packet rates for the plurality of different transmission paths.  
Regarding claim 4, Colby discloses the method of claim 1, wherein the expected transmission qualities comprise a first expected transmission quality for a first expected transmission path of the plurality of different transmission paths, and a second expected transmission quality for a second expected transmission path of the plurality of different transmission paths (items 165x; col. 12, lines 14-30 and 51-54; note: low port bandwidth, low cache and/or low buffers for candidate server; col. 13, lines 7-10 and 21-32), and wherein the selecting the transmission path is based on comparing the first expected transmission quality with the second expected transmission quality (col. 12, lines 51-54; note: ordered candidate list).  
Regarding claim 5, Colby discloses the method of claim 1, further comprising adjusting the application requirements based on a transmission protocol associated with the content item (col. 15, lines 52-59; note: TCP and UDP having different QoS related to buffer requirements).  
Regarding claim 8, Colby discloses the method of claim 1, wherein the content item comprises at least one of: an audio file, a video file, a web page, a data file, or video game data (col. 1, lines 59-65).  
Regarding claim 9, these limitations are rejected on the same grounds as claims 1 and 2 above. 
Regarding claim 10, Colby discloses the method of claim 9, wherein the selecting the transmission path (fig. 6) is further based on comparing (figs. 8 and 11-17) the application requirements (fig. 7 and col. 11, lines 20-59) with expected transmission qualities for transmitting the content item via the plurality of different transmission paths (fig. 10 and col. 12, lines 14-50).  
Regarding claim 11, Colby discloses the method of claim 9, wherein the selecting the transmission path further comprises comparing the application requirements with the expected transmission latencies (col. 15, lines 2-8; note: hop latency for servers; col. 13, lines col. 14, lines 51-52; col. 15, lines 43-55; figs. 18-20; note: application requirements as content requirement related to a QoS tag involving server latencies, where the content requirement / QoS is compared to a server capability as a QoS tag).  
Regarding claims 13 and 16, these limitations are rejected on the same grounds as claims 5 and 8 above, respectively.
Regarding claim 17, these limitations are rejected on the same ground as claims 1-2 above (note: qualities for servers and associated paths as related to figs. 6 and 8-16 and latencies for servers and associated paths as related to fig. 19-20; a selection as related to figs. 17-18). 
Regarding claims 18-19, these limitations are rejected on the same grounds as claim 10 and 4 above, respectively (note: the characteristic is a quality and the claim fails to require latencies to be compared as recited in claims 11-12).
Regarding claim 20, these limitations are rejected on the same grounds as claim 5 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Mergler et al. (US 2010/0157817).
Regarding claims 6-7, Colby fail to disclose the method of claim 1, wherein the expected transmission qualities comprise a wireless transmission quality for a first transmission path of the plurality of different transmission paths, and a wired transmission quality for a second transmission path of the plurality of different transmission paths, and the method of claim 1, wherein the selected transmission path comprises at least one of: a fiber optic connection, an Ethernet connection, a coaxial cable connection, a wireless network interface (WiFi) connection, or a cellular network connection. However, Mergler discloses path selection (fig. 1) based on a wireless transmission quality and wired transmission quality (para. 11; note: signal quality estimation), wherein the paths are Wi-Fi and Ethernet connections (paras. 4 and 7). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the expected transmission qualities comprise a wireless transmission quality for a first transmission path of the plurality of different transmission paths, and a wired transmission quality for a second transmission path of the plurality of different transmission paths, and the selected transmission path comprise at least one of: a fiber optic connection, an Ethernet connection, a coaxial cable connection, a wireless network interface (WiFi) connection, or a cellular network connection in the invention of Colby. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a best path among various transmission media and protocols as is known in the art (Mergler, fig. 1 and paras. 4, 7 and 11; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 14-15, these limitations are rejected on the same grounds as claims 6-7 above, respectively.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Colby in view of Kakadia et al. (US 2009/0196183).
Colby discloses the method of claim 9, wherein the expected transmission latencies comprise a first expected transmission latency for a first expected transmission path of the plurality of different transmission paths, and a second expected transmission latency for a second expected transmission path of the plurality of different transmission paths (figs. 1c and 18-20; col. 15, lines 2-8; note: hop latency for server where server has an associated link 105x and port 165x) but fails to disclose wherein the selecting the transmission path is based on comparing the first expected transmission latency with the second expected transmission latency, and wherein the selecting the transmission path is based on comparing the first expected transmission quality with the second expected transmission quality. However, Kakadia teaches comparing latencies for path selection (para. 76; note: latency related to links and servers). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have selecting the transmission path based on comparing the first expected transmission latency with the second expected transmission latency, and wherein the selecting the transmission path is based on comparing the first expected transmission quality with the second expected transmission quality in the invention of Colby. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a best path, as related in part to latency, for a transmission (Kakadia, para. 76; Colby, figs. 1c, 6 and 18-20 and col. 15, lines 2-8; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462